Citation Nr: 1450169	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-07 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis prior to September 18, 2014, and higher than 10 percent since.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for allergic rhinitis, assigning an initial 0 percent rating effective May 30, 2009.  

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO in Los Angeles, California.

In February 2014, the Board remanded this claim for further development.  Specifically, it ordered the RO to obtain and associate all outstanding VA treatment records with the claims file and to provide the Veteran with a VA examination to assess the current severity of her rhinitis.  Review of completed development reveals that, at the very least, there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All outstanding VA treatment records, including those from the VA Medical Center (VAMC) in Los Angeles, California, were obtained and added to the electronic claims file.  Additionally, the Veteran was provided a VA examination in September 2014.  The Board finds that the accompanying report is adequate for the purpose of rating this disability, as the examiner reviewed the Veteran's medical history, conducted a thorough examination, documented the clinical findings, provided the objective measurements called for by the applicable rating code, and commented on the functional impact the condition had on the Veteran's daily life.

Following this examination, the Veteran was granted a higher 10 percent rating effective September 18, 2014.  She has since continued to appeal for an even higher rating of the disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Thus, the appeal now concerns whether she was entitled to an initial compensable rating prior to September 18, 2014 and whether she is entitled to a rating higher than 10 percent since.  

The issues of entitlement to service connection for sinusitis and entitlement to service connection for a skin condition manifested by hives have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  At separate VA examinations, it was suggested that these conditions began in service.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Prior to September 18, 2014, the medical evidence of record does not show that the Veteran suffered from nasal polyps, had greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.

2. Since September 18, 2014, her rhinitis has been manifested by 50 percent obstruction of the nasal passage on both sides and complete obstruction on one side; however, she did not have nasal polyps in this later period.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for allergic rhinitis prior to September 18, 2014, and higher than 10 percent since, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because this claim concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of her disability - especially if she alleges a worsening of her disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also her post-service VA treatment records.  Additionally, she was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's allergic rhinitis according to the criteria found in 38 C.F.R. § 4.97, DC 6522 (2013).  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.   VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under DC 6522 allergic or vasomotor rhinitis will be rated as 10 percent disabling when it is manifested by a greater than fifty percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.

The Veteran underwent a VA General Medical examination in February 2009.  There, she reported developing a runny and stuffy nose, watery and itchy eyes, and sneezing since 2006.  She stated that the symptoms lasted year round and that she treated them with Zyrtec.  Upon examination, she exhibited "clear drainage from the nose."  In the diagnosis section, the examiner listed allergic rhinitis.  

She had another VA examination in April 2011.  There, the Veteran complained of nasal congestion, a runny nose, and nasal mucous secretions.  She stated these symptoms had been ongoing for the past year.  She reported using fluticasone nasal spray which had helped mildly.  She also used Loratadine and Zyrtec antihistamines.  She further complained about her condition worsening at night and in the early morning.  Additionally, she mentioned outbreaks of hives that were itchy and could cover her entire body.  Upon examination, the Veteran had nasal congestion and her turbinates were swollen and pale.  The oropharynx was within normal limits and there was no sinus tenderness.  The examiner diagnosed allergic rhinitis, which he explained could be part vasomotor rhinitis.  He stated the condition was partially (50 percent) improved with nasal steroids, sprays, and antihistamines.  He also noted her breakouts of hives.  He stated that the conditions impacted her daily lifestyle.  A year later, the examiner submitted an addendum in which he stated that the turbinates were not boggy or enlarged and the mucosa was pink and moist without discharge.  He concluded by stating, "[t]herefore there is no evidence of obstruction."  

She underwent a sinus CT scan in April 2012.  There was minimal circumferential mucosal thickening within the right maxillary sinus, with a hypoplastic right frontal sinus.  There was also a mild, frothy appearance within a left posterior ethmoid air cell, with minimal mucosal thickening of the right sphenoid sinus.  There were no air-fluid levels and no bony destruction.  There was no significant wall thickening of the sinuses to suggest chronicity.  Notation was made of "[c]hronic deformity of the medial walls of the orbits versus congenital hypoplasia of the ethmoid bone."  

At the Veteran's August 2012 Travel Board hearing, she stated that her rhinitis condition caused headaches and dizziness and affected her breathing.  She further stated that various sinus infections had necessitated bed rest and that she had to apply saline solution to her nose twice daily.  

The Veteran underwent her most recent VA examination in September 2014.  The examiner diagnosed her with chronic sinusitis and allergic rhinitis.  A detailed history of the Veteran's symptoms and treatment was recorded.  The Veteran described headaches, sinus infections, sneezing, rhinorrhea, nasal obstruction, and productive cough with yellow sputum.  She further described a runny, stuffy nose and watery, itchy eyes.  The Veteran stated she had pressure in the back of her head and in the frontal sinuses.  She stated that the three medications she used affected her quality of sleep and caused fatigue.  The examiner marked that the Veteran's maxillary, frontal, ethmoid, and sphenoid sinuses were affected by sinusitis, which occurred once a month and was treated with antibiotics.  He also marked that the sinusitis caused headaches, pain and tenderness, and purulent discharge or crusting.  He marked that she had underwent seven or more non-incapacitating episodes of sinusitis in the previous year, with three or more incapacitating episodes in the same time-frame.  

In the rhinitis section of the exam, the examiner marked that there was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, and permanent hypertrophy of the nasal turbinates.  The examiner denied there were any nasal polyps.  He stated that the sinus conditions impacted the Veteran's ability to work, as she had difficulty opening her eyes due to severe daily sinus headaches, pressure in bilateral ears and sinuses, and dry eyes.  He continued that this affected her ability to focus and concentrate, affected her mood, and caused fatigue.  However the examiner concluded that the Veteran was capable of performing activities of daily living with respect to these limitations.  

There is documented treatment for rhinitis throughout the VA treatment records.  However there is no mention of any associated polyps or any finding that the rhinitis caused 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.

After review of all the relevant evidence, the Board must deny the Veteran's claim for a higher initial rating for her chronic rhinitis condition.  As to the period prior to September 18, 2014, there is no competent medical evidence showing that her condition caused the requisite obstruction or that she possessed any nasal polyps.  In fact, the April 2011 VA examiner, in his April 2012 addendum opinion, explicitly denied that there was any obstruction.  

Furthermore, there is no evidence suggesting that the Veteran has polyps since September 18, 2014.  The VA examination performed on that date denied their existence.  Instead, this was the first point where the requisite obstruction was noted.  Thus, she is not warranted the higher 30 percent rating under DC 6522 for this later period.    

Therefore, the Board finds that the preponderance of the competent and credible evidence of record shows that the Veteran's rhinitis has never manifested in polyps and that it did not cause the requisite nasal obstruction prior to September 18, 2014.  Thus, the benefit-of-the-doubt doctrine is inapplicable and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected rhinitis is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's rhinitis, including a runny nose, breathing trouble, headaches, and dizziness and as detailed above are not shown to cause any impairment that is not already contemplated by the rating criteria.  There is nothing in her reported symptomatology and associated effects that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

The Board acknowledges that in the recent case of Johnson v. Shinseki,  __Vet. App. __, No. 10-1785, 2013 WL 1224810, *6 (Vet. App. March 27, 2013), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, all the relevant symptoms have been attributed to specific service-connected disabilities and the Board finds no additional symptoms related to the combination of the Veteran's service connected disabilities. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial compensable rating for allergic rhinitis prior to September 18, 2014, and one higher than 10 percent since, are denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


